 1   LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
 2
     455 Capitol Mall, Suite 802
 3   Sacramento, California 95814
     (916) 504-3933
 4   toddleras@gmail.com
     Attorney for Defendant
 5
     ATHANASIOS DIMOU
 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                        Case No.: 2:16-CR-133 TLN
12
                   Plaintiff,
13
     vs.                                              STIPULATION AND ORDER
14                                                    CONTINUING STATUS CONFERENCE
     ATHANASIOS DIMOU,                                AND EXCLUDING TIME UNDER THE
15                                                    SPEEDY TRIAL ACT
16                 Defendant.
                                                      Date:     March 12, 2020
17                                                    Time:      9:30 a.m.
                                                      Court:    Hon. Troy L. Nunley
18

19

20

21          Plaintiff United States of America by and through Assistant United States Attorney James
22
     Conolly, and Attorney Todd Leras on behalf of Defendant Athanasios Dimou, stipulate as
23
     follows:
24
            1. This matter is presently set for status conference/change of plea hearing on March 5,
25

26              2020. By this stipulation, Defendant Dimou moves to continue the hearing for one

27              week to March 12, 2020.
     ORDER CONTINUING STATUS
28   CONFERENCE
 1        2. This case involves distribution of methamphetamine during several controlled
 2
             purchases in Stockton. The matter appears to be ready for resolution pursuant to a
 3
             pending written settlement proposal. Defendant Dimou is being held at the Wayne
 4
             Brown Correctional Facility in Nevada City, California. That facility is a driving
 5

 6           distance of approximately 65 miles from downtown Sacramento, making client visits

 7           to review the terms of the proposed plea agreement and prepare for the change of plea
 8
             colloquy more difficult than for inmates housed at the Sacramento Main Jail.
 9
          3. During preparation for the change of plea hearing, defense counsel noticed an issue
10
             related to the estimated guideline calculations in the proposed settlement agreement.
11

12           Defense counsel is engaged in legal research and discussions with the government to

13           ensure that the estimated guidelines are correctly set out in the plea agreement.
14
             Defendant Dimou therefore requests to continue the status conference/change of plea
15
             hearing in this matter to March 12, 2020, at 9:30 a.m., and to exclude time between
16
             March 5, 2020 and March 12, 2020, inclusive, under Local Code T-4. The United
17

18           States does not oppose this request.

19        4. Attorney Todd Leras represents and believes that failure to grant additional time as
20
             requested would deny Defendant Dimou the reasonable time necessary for effective
21
             preparation, considering the exercise of due diligence. The additional time is needed
22
             to ensure that any correction or amendment to the plea agreement can be discussed
23

24           with Defendant Dimou at the Nevada County Jail during a preparation meeting for

25           the change of plea hearing.
26
          5. Based on the above-stated facts, Defendant Dimou requests that the Court find that
27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1              the ends of justice served by continuing the case as requested outweigh the best
 2
                interest of the public and the Defendant in a trial within the time prescribed by the
 3
                Speedy Trial Act.
 4
            6. For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et
 5

 6              seq., within which trial must commence, the time period of March 5, 2020 to March

 7              12, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), and
 8
                (B) (iv) [Local Code T-4] because it results from a continuance granted by the Court
 9
                at Defendant Dimou’s request on the basis that the ends of justice served by taking
10
                such action outweigh the best interest of the public and the Defendants in a speedy
11

12              trial.

13          7. Nothing in this stipulation and order shall preclude a finding that other provisions of
14
                the Speedy Trial Act dictate that additional time periods are excludable from the
15
                period within which a trial must commence.
16
            Assistant U.S. Attorney James Conolly has reviewed this proposed order and authorized
17

18   Todd Leras via telephone conference to sign it on his behalf.

19
     DATED: March 3, 2020
20
                                                          By      /s/ Todd D. Leras for
21                                                                JAMES CONOLLY
                                                                  Assistant United States Attorney
22
     DATED: March 3, 2020
23
                                                          By      /s/ Todd D. Leras
24                                                                TODD D. LERAS
                                                                  Attorney for Defendant
25                                                                ATHANASIOS DIMOU
26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
 1                                               ORDER
 2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
 3
     hereby ordered that the status conference/change of plea hearing in this matter as to Athanasios
 4
     Dimou, scheduled for March 5, 2020, is vacated. A new status conference/change of plea
 5

 6   hearing for Athanasios Dimou is scheduled for March 12, 2020, at 9:30 a.m. The Court further

 7   finds, based on the representations of the parties and Defendant Dimou’s request, that the ends of
 8
     justice served by granting the continuance outweigh the best interests of the public and the
 9
     defendant in a speedy trial. Time shall be excluded under the Speedy Trial Act, 18 U.S.C. §
10
     3161(h)(7)(B)(iv) and Local Code T-4, to allow necessary attorney preparation taking into
11

12   consideration the exercise of due diligence for the period from March 5, 2020, up to and

13   including March 12, 2020.
14
            IT IS SO ORDERED.
15
     DATED: March 3, 2020
16
                                                          Troy L. Nunley
17                                                        United States District Judge
18

19

20

21

22

23

24

25

26

27
     ORDER CONTINUING STATUS
28   CONFERENCE
